 Case 1:20-cv-00024-JDL Document 15 Filed 06/02/20 Page 1 of 2         PageID #: 88



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


RICKY SOUCY, SR.,                             )
                                              )
       Plaintiff,                             )
                                              )
                    v.                        ) 1:20-cv-00024-JDL
                                              )
MAINE DEPARTMENT OF                           )
CORRECTIONS, et al.,                          )
                                              )
       Defendants.                            )


         ORDER ACCEPTING THE RECOMMENDED DECISION OF
                    THE MAGISTRATE JUDGE

       United States Magistrate Judge John C. Nivison filed his Recommended

Decision (ECF No. 13) with the Court on February 24, 2020, pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2020) and Fed. R. Civ. P. 72(b), regarding allegations by Ricky

Soucy, Sr., an inmate incarcerated at the Maine State Prison, that the Defendants

violated his rights under the Americans with Disabilities Act, the Rehabilitation Act,

and the Eighth and Fourteenth Amendments to the United States Constitution.

Soucy filed an objection to the Recommended Decision on March 9, 2020 (ECF No.

14).

       I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record, including Soucy’s objection, and I have

made a de novo determination of all matters adjudicated by the Magistrate Judge’s

Recommended Decision. I concur with the recommendations of the United States
 Case 1:20-cv-00024-JDL Document 15 Filed 06/02/20 Page 2 of 2       PageID #: 89



Magistrate Judge for the reasons set forth in his Recommended Decision and

determine that no further proceeding is necessary.

      It is therefore ORDERED that the Recommended Decision (ECF No. 13) of

the Magistrate Judge is hereby ACCEPTED. Accordingly, Soucy’s claims relating

to the adequacy of the prison’s grievance procedure, the alleged threats and verbal

abuse he has experienced, and the alleged damage to his personal property are

DISMISSED.      Additionally, Soucy’s claims against the Maine Department of

Corrections and the Maine State Prison are DISMISSED. Soucy may proceed on his

Eighth Amendment claim against Officer Touchette, Officer Brandon Soper, and

Sergeant Thomas Averill relating to his transport to the Medium Unit, and on his

claims against the State of Maine under the ADA and Rehabilitation Act

      SO ORDERED.

      Dated this 2nd day of June, 2020.

                                                    /s/ Jon D. Levy
                                             CHIEF U.S. DISTRICT JUDGE




                                         2
